Citation Nr: 1200665	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to June 1973.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Nashville, Tennessee.

In telephone calls in August and November 2010 and an August 2011 letter, the Veteran raised the issues of entitlement to service connection for a psychiatric disability (including posttraumatic stress disorder), lung and cardiac disabilities, and hypertension, and entitlement to an increased rating for dermatitis of the right leg, right foot, and groin.  Although acknowledged by the agency of original jurisdiction (AOJ), these issues have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

1.  The Veteran had bilateral hearing difficulties in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current bilateral hearing loss and the in-service symptomatology.

2.  The Veteran has current tinnitus that began in service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim");  VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A June 2008 VA examination report reveals that the Veteran has current bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Thus, current hearing loss has been demonstrated.

An undated service department record reflects that the Veteran reported decreased hearing since service.  This record was created when the Veteran was 54, which would have been in 1999 or 2000.  In his notice of disagreement he reported that he was seen with complaints of hearing loss while stationed at Fort Knox in 1972 or 1973.

The Veteran has reported on several occasions that he was exposed to loud noises in service associated with military machinery while engaged in construction related duties.  Such exposure is consistent with the circumstances of his service.

The Veteran's DD 214s reflect that his military occupational specialty (MOS) was a construction machinery supervisor.  The Veteran is competent to report in-service noise exposure, hearing loss and tinnitus, and a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  

He also experienced some occupational noise exposure following service, but reportedly wore hearing protection and had no recreational noise exposure.  Hearing difficulties reportedly began in service and have continued ever since that time. 

There is evidence against the Veteran's reports of a continuity of symptomatology beginning in service.  His examination for separation from service in May 1973 showed hearing that was within normal limits and post-service treatment records document no pertinent complaints until the just mentioned service department recrord.  

On the other hand, the Veteran first reported a continuity of symptomatology at a time when he was not claiming service connection and the 1973 examination report did show as much as a 10 decibel loss in some frequencies.  In addition, the separation examination did not involve testing at 3,000 Hertz. or the Maryland CNC test.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his reports are credible and in-service acoustic trauma, hearing loss, and a continuity of symptomatology are conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Thus, there is evidence of current bilateral hearing loss, in-service noise exposure and hearing loss, and a continuity of symptomatology.

The only medical opinion as to the etiology of the Veteran hearing loss is that of the audiologist who conducted the June 2008 VA examination.  She opined that the Veteran's hearing loss was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of noise exposure in service.  She reasoned that although the Veteran reported noise exposure in service and his service treatment records reflect a report of decreased hearing in service, his hearing was normal at the time of his May 1973 separation examination.  While it was possible that he suffered from temporary hearing loss in service due to military noise exposure, his hearing was normal at separation.

The June 2008 opinion is of little probative weight because, although audiological testing revealed normal hearing at separation, the opinion did not acknowledge or otherwise consider the Veteran's reports of continued hearing difficulties in the years since service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

As there is evidence of bilateral hearing difficulties in service due to in-service noise exposure, evidence of current bilateral hearing loss, competent and credible evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303, 3.385.

Tinnitus

The June 2008 VA examination report reveals that the Veteran has been diagnosed as having tinnitus.  Furthermore, he has reported that he was exposed to loud noises in service associated with military machinery and that he experienced tinnitus in service while stationed at Fort Knox in 1972 or 1973.

The examiner who conducted the June 2008 VA examination opined that the Veteran's tinnitus was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of noise exposure in service.  She provided the same rationale that she provided with regard to the hearing loss issue.

The examination report shows that the Veteran reported the onset of tinnitus "several years ago."  No elaboration was reported, but the only specific notation in the record consists of the Veteran's reports of tinnitus that began in service.

In addition, the VA examiner reported a diagnosis of hearing loss "accompanied by" tinnitus.  This suggests that the tinnitus is associated with the now service connected hearing loss. 

The rationale provided for the June 2008 opinion primarily addresses the Veteran's hearing loss, the examiner did not acknowledge or consider the Veteran's report of tinnitus in service in formulating the opinion.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton, 21 Vet. App. at 23.

The evidence is in favor of a conclusion that the current tinnitus had its onset in service.  As it was incurred in service, service connection is warranted.  38 U.S.C.A. § 1110.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


